In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-419 CR

NO. 09-04-420 CR

NO. 09-04-421 CR

____________________


ROLAND TIMOTHY CARDENAS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 88714, 88715, 88807




MEMORANDUM OPINION
	Roland Cardenas pleaded guilty pursuant to a plea bargain in three separate causes. 
Cause number 88714 (No. 09-04-00419-CR on appeal) charged burglary of a habitation, and
cause numbers 88715 and 88807 (Nos. 09-04-00420-CR and 09-04-00421-CR, respectively,
on appeal) charged burglary of a building.  As to the burglary of a habitation, the terms of
the plea agreement were:  a fine in the amount of $500, confinement in the Texas Department
of Criminal Justice, Institutional Division, for a term of ten years, and concurrent sentencing
with cause numbers 88715 and 88807.  The sentence was probated and Cardenas placed
under community supervision for ten years.  Regarding the two cases of burglary of a
building, the terms of the plea agreements were:  a fine in the amount of $500, confinement
in a state jail facility for a term of two years, and concurrent sentencing with the other two
causes.  Both sentences were probated and Cardenas placed under community supervision
for five years.  Subsequently, in each cause, the State filed a Motion to Revoke Community
Supervision.  Cardenas pleaded true to failure to report and the trial court granted the State's
motion in all three causes.  In cause 88714 Cardenas was sentenced to confinement in the
Texas Department of Criminal Justice, Institutional Division, for a term of ten years and
ordered to pay $30 restitution and $2,370 reparation.  In causes 88715 and 88807 Cardenas
was sentenced to confinement in a state jail facility for a term of two years.  Additionally,
in cause 88715 Cardenas was ordered to pay restitution in the amount of $1,000 and
reparation in the amount of $950.  In cause 88807, Cardenas was ordered to pay $2,136.70
restitution and $950 reparation.  All three sentences were ordered to run concurrently. 
Cardenas filed a notice of appeal from all three judgments.  
	A sole and identical issue is raised in each case.  Cardenas contends the community
supervision order was vague and insufficient to apprise him of his reporting dates.  This
allegation concerns appellant's conviction and punishment, not the revocation of his
community supervision.  "Therefore, these matters should have been raised by timely appeal
after he was placed on community supervision.  See Tex. Code Crim. Proc. Ann. art. 42.12,
§23(b) [(Vernon Supp. 2005)]; Simpson v. State, 772 S.W.2d 276, 277-78 (Tex.
App.--Amarillo 1989, no pet.) (allowing appeal of community supervision conditions directly
after conditions were imposed)."  Anthony v. State, 962 S.W.2d 242, 246 (Tex. App.--Fort
Worth 1998, no pet.).  Cardenas' sole issue is overruled and the judgment of the trial court
is affirmed. 
	AFFIRMED.

                                                                              ________________________________
                                                                                              CHARLES KREGER
                                                                                                          Justice

Submitted on May 26, 2005  
Opinion Delivered July 13, 2005 
Do not publish 

Before McKeithen, C.J., Gaultney, and Kreger, JJ.